Citation Nr: 1423532	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive heart disease and aortic stenosis with mitral regurgitation.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, which denied the benefits sought on appeal.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Hypertension was not present in service; hypertension was not manifested in the first post-service year; the Veteran's current hypertension is not otherwise related to service; and the current hypertension was not caused or permanently worsened by the service-connected posttraumatic stress disorder (PTSD).

2.  Hypertensive heart disease and aortic stenosis with mitral regurgitation was not present in service; hypertensive heart disease and aortic stenosis with mitral regurgitation was not manifested in the first post-service year; the Veteran's current hypertensive heart disease and aortic stenosis with mitral regurgitation is not otherwise related to service; and the current hypertensive heart disease and aortic stenosis with mitral regurgitation was not caused or permanently worsened by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

2.  Hypertensive heart disease and aortic stenosis with mitral regurgitation was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 
The Veterans Claims Assistance Act 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on this matter by a letter dated in July 2009.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter timely, before the RO initially decided the Veteran's claims.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, post-service treatment records, and private treatment records. 

VA examinations were conducted in December 2009 and August 2012, and resulted in appropriate findings and opinions.  In reviewing the examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, service connection on the basis of continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection for certain chronic diseases, including hypertension and endocarditis will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013). 

The Board notes that the regulation pertaining to secondary service connection was amended, effective October 10, 2006, during the pendency of this appeal.  The previous version of 38 C.F.R. § 3.310 is, however, potentially more favorable to the Veteran, and will be applied. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013). 

Background

The Veteran in this case did not serve in the Republic of Vietnam, nor does he claim to have been exposed to herbicides in Vietnam.  The Veteran's DD Form 214 reflects no service in Vietnam or Korea.  He served during the Vietnam War period, but the evidence does not show that he ever served in the Republic of Vietnam or any other geographical area where the use of herbicides has been documented.  The Board consequently finds that the Veteran was not exposed to herbicides in service.

With regard to his hypertension and hypertensive heart disease and aortic stenosis with mitral regurgitation, the Veteran asserts that they were caused or aggravated by his service-connected PTSD.

The Veteran's service treatment records (STRs) contain no mention of complaints or treatment for hypertension or hypertensive heart disease and aortic stenosis with mitral regurgitation.  He was noted to have a blood pressure reading of 120 over 70 during his October 1970 enlistment examination.  During his June 1973 separation examination, he was found to have a blood pressure reading of 118 over 70.  The Veteran's June 1973 separation examination showed normal clinical evaluation of the heart and vascular system.

VA treatment records dated from October 1974 to August 1975 and from December 2009 to October 2010 show that the Veteran had been diagnosed with hypertension since February 1975.  

Private treatment records from Columbia St. Mary's Hospital dated from October 1999 to September 2005; Internal Medicine Physicians dated from February 2006 to October 2008; and St. Luke's Medical Center dated from February 2006 to February 2009 show that the Veteran was diagnosed with a heart murmur in February 2006, and that pattern foraminal hypertrophic cardiomyopathy was diagnosed in March 2006.  Myocardial perfusion scan results suggested hypertensive heart disease and an aortic stenosis was shown in December 2006.  The Veteran's hypertension was considered to be in good control with current medications.  Private treatment records also noted a family history of hypertension and treatment for hypertension and an assessment of aortic sclerosis.

At a December 2009 VA examination, the examiner diagnosed the Veteran with hypertension, hypertensive heart disease, and severe aortic stenosis with mitral regurgitation.  The examiner opined that the conditions of hypertension and hypertensive heart disease were less likely as not to have been aggravated by PTSD.  The examiner noted that although PTSD and similar conditions can possibly cause temporary elevations of blood pressure, there was insufficient evidence in the medical literature to support the occurrence of permanent aggravation.  Concerning the diagnoses of severe aortic stenosis with mitral regurgitation, the examiner opined that there was insufficient evidence in the medical literature to support a causal association of this condition by PTSD.  Likewise, there was insufficient evidence that PTSD can permanently aggravate heart conditions such as that present in the Veteran.

In an April 2010 statement, P.S.B., M.D. indicated that the Veteran had aortic stenosis and that the Veteran's PTSD had an effect on his cardiac condition on a regular basis.

A statement from J.G., LCSW at Cornerstone Counseling Services dated in May 2010 indicated that when the Veteran experienced a panic attack he sustained rapid heartbeat, which put stress on the Veteran cardiovascularly.  J.G. indicated that it resembled a heart attack to the Veteran, which prolonged the panic.

A statement from the Veteran's spouse dated in June 2010 indicated that before the Veteran joined the military he did not have hypertension or hypertensive heart disease.  She stated that she felt the Veteran's PTSD aggravated his hypertension and heart disease on a daily basis.

VA treatment records from September 2010 to April 2012 show that the Veteran had a heart attack in October 2010.

Social Security Administration (SSA) records show that the Veteran was determined disabled by that agency due to disease of the aortic valve and affective mood disorders.

Treatment records dated from February 2009 to March 2011 from Aurora St. Luke's Medical Center showed ongoing treatment for atrial flutter, aortic stenosis, and mitral insufficiency.  Hypertension was shown to be treated with medication.

The Veteran underwent a VA examination in August 2012.  After the examination the examiner opined that the Veteran's heart conditions and hypertension were not caused by, a result of, or aggravated by his service-connected PTSD.  The examiner's opinion was based on the fact that the Veteran had symptoms of heart fluttering that were sometimes difficult to separate between heart disease or an emotional cause; however, the two causes of chest discomfort were not related.  In addition, the examiner noted that stress can temporarily raise a person's blood pressure, but does not cause a permanent aggravation of the blood pressure; the examiner pointed out that otherwise, the Veteran's blood pressure would have responded to medications used to treat anxiety.  Instead, the examiner noted the Veteran was taking high doses of medications to control his blood pressure.  The examiner concluded that this was indicative of someone who had hypertension from another cause, most likely essential hypertension.  The examiner also stated that the Veteran's cardiomyopathy and hypertensive heart disease were caused by hypertension and the heart valve disease had an unknown cause but could be aggravated by uncontrolled hypertension.  

Analysis

The Board initially notes that the Veteran does not contend, and the record does not show that his hypertension and hypertensive heart disease and aortic stenosis with mitral regurgitation originated in service.  The record shows he was first diagnosed with the disorders more than a year after his discharge.  Given the absence of any evidence of hypertension or any cardiovascular disorder in service or within a year of discharge, or otherwise suggesting a relationship of the current disorders to service, service connection on a direct basis is not warranted.  

The Veteran contends instead that his service-connected PTSD caused or aggravated his hypertension and hypertensive heart disease and aortic stenosis with mitral regurgitation.

The evidence in support of the claim consists of statements from Dr. P.S.B. and  J.G., LCSW dated in April and May 2010, who concluded, without rationale, that the Veteran's current heart condition and hypertension were related to his service-connected PTSD. 

The Board points out that although hypertension and endocarditis are "chronic" disabilities for which 38 C.F.R. § 3.303(b) allows the possibility of service connection through the establishment of continuity of symptoms, a diagnosis of hypertension and endocarditis was not established in service, and no opinion on file even remotely suggests that hypertension or endocarditis was present in service or until years after service.   Consequently, the Board finds that even were the Veteran's account of symptoms since service credible; they would not provide a basis to establish service connection.

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Yoyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, when evaluating the ultimate merits of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the December 2009 and August 2012 VA physicians concerning secondary service connection.  The examiners reviewed the Veteran's medical records and provided clear rationales for their conclusions.  The Board finds that their rationales are supported by the medical records on file.  Although Mr. J.G. and Dr. P.S.B. concluded that the Veteran's current hypertension and heart disabilities were related to the Veteran's service-connected PTSD, they did not further elaborate on their conclusions.  The December 2009 and August 2012 VA physicians, in contrast, discussed current medical literature as to any link between psychiatric disability and cardiovascular disorders.  Moreover, the August 2012 VA physician noted that the Veteran got symptoms of heart fluttering that were sometimes difficult to separate between heart disease or an emotional cause, but that in any event, the two causes of chest discomfort were not related.  In addition, the examiner noted that while stress can temporarily raise a person's blood pressure, it does not cause a permanent aggravation of the blood pressure.  He also explained that if this was not true then one would expect the Veteran's blood pressure to respond to medications used to treat anxiety.  Instead, the examiner noted the Veteran was taking high doses of medications to control his blood pressure, which suggested another cause for the Veteran's hypertension.  The examiner also stated that the Veteran's cardiomyopathy and hypertensive heart disease were caused by hypertension, and that the heart valve disease has an unknown cause but could be aggravated by uncontrolled hypertension.  In other words, those disorders were not related to PTSD.

To the extent that the Veteran himself, as well as his wife, have related his current hypertension and heart disorders to his service-connected PTSD, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's hypertension and heart disorders are related to his service-connected PTSD are etiological questions as to internal disease processes, unlike testimony as to a separated shoulder, varicose veins, or flat feet (which are capable of direct observation).  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In other words, the Board finds that the Veteran and his wife are not competent to address the etiology of the hypertension and heart disorders because the disorders involve non-observable processes and are within the realm of medical science, and not lay expertise.  Lacking the ability to observe the current underlying pathologic processes, the Veteran and his wife lack the competence to identify the origin of the process, including any which may have occurred following service or which may be the result of a service-connected disability.

In any event, even if the Veteran and his wife were competent to offer an opinion as to etiology, the probative value of their opinions are outweighed by those of the VA examiners, each of whom clearly has more education, training, and experience than the Veteran or his family members in evaluating medical disorders and their etiology.

The evidence as a whole shows that the Veteran's hypertension and hypertensive heart disease and aortic stenosis with mitral regurgitation was not incurred in  active service and is not proximately due to, the result of, or aggravated by the service-connected PTSD.

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension and hypertensive heart disease and aortic stenosis with mitral regurgitation.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claims must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypertensive heart disease and aortic stenosis with mitral regurgitation is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


